Citation Nr: 0406942	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana, in which 
service connection for a leg condition and a foot condition 
was denied.  The veteran perfected a timely appeal as to the 
M&ROC's determination.

By rating decision dated in July 2003 the M&ROC denied the 
veteran's claim for service connection for a left elbow 
condition.  There has been no notice of disagreement filed 
with respect to that issue, and it is not before the Board 
for appellate consideration.

The veteran appeared before the undersigned Veterans Law 
Judge (VLJ) via a videoconference hearing at the M&ROC in 
September 2003, with the VLJ sitting in Washington, D.C.  A 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The opinions of the veteran's private physicians, that 
his current skin disorder of the legs is related to service, 
lack probative value.

2.  There is no competent medical evidence of a relationship 
between alleged in-service injuries to the legs and the 
currently diagnosed stasis dermatitis.

3.  The veteran is found to be have been in sound condition 
upon entrance into the service, with no foot disability 
reported or noted.

4.  There is no medical evidence of any complaint of a left 
foot injury in service.

5.  There is no competent medical evidence which links a 
current left foot disorder to an incident of military 
service.


CONCLUSIONS OF LAW

1.  A leg disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A left foot disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) show that, upon 
both examination for induction into the military and at the 
time of release from active duty, his feet were reported to 
be normal, and he had no musculoskeletal defects.  

The record contains a medical statement dated in September 
1999 from M.R.T., M.D., to D.M., M.D., concerning the 
veteran's history of abdominal aortic aneurysm repair and 
ventral hernia.  Dr. M.R.T. mentioned in the statement that 
the veteran also had edema in both legs.  That was the only 
reference in the statement to the veteran's legs, and there 
was no mention of a foot disorder.

A January 2001 private medical report of S.G., M.D., noted 
the veteran's report that his leg felt a little better.  The 
diagnostic assessment was cellulitus - legs.  On a subsequent 
follow-up visit, also in January 2001, Dr. S.G. noted that 
the leg looked a lot better.  Again, the diagnostic 
assessment was cellulitus.

In September 2001 the veteran filed an informal claim for 
entitlement to service connection for a "leg condition."  
In an October 2001 private medical report by Dr. S.G., it was 
noted that the veteran wanted to have his right foot looked 
at.  He complained of pain in the right great toe for quite a 
while, and lesser pain in the left.  The diagnostic 
assessment was pain in toes.  In November 2001 the veteran 
asked Dr. S.G., to summarize some of his medical problems and 
his medications.  In a postscript to a medical statement she 
drafted, Dr. S.G. noted that the veteran also had some 
problems with his feet and skin changes, which he believed, 
may be service-connected.

In December 2001, the veteran filed a formal claim of 
entitlement to service connection for a foot condition and a 
leg condition.  He indicated in the application that medical 
information about his foot and leg could be found in his 
SMRs.  In addition, he completed authorization and consent 
forms for the VA to request medical records from various 
health care providers and medical facilities; Dr. S.G. was 
among them.  Medical records received by the M&ROC from Rocky 
Mount Clinic, T.M.S., M.D., and St. James Community Hospital 
primarily showed findings for disorders other than the 
claimed foot and leg disorders.  

In a March 2002 rating decision, the M&ROC denied the 
veteran's claims for service connection for a leg condition 
and a foot condition.

In a written statement by the veteran received at the M&ROC 
in June 2002, he requested that he be afforded an examination 
of his legs and feet.  He reported that he had climbed in 
front-line areas in Europe during World War II for the United 
States Army light construction signal corps service.  He 
stated that at that time his legs were damaged several times 
while climbing in hazardous areas.  He stated that he did not 
complain, but that he did go on sick call a couple of times.  


In an October 2002 medical statement, Dr. D.M. noted that the 
veteran had been under his care.  He had had some injuries to 
the skin on his legs from climbing telephone poles to string 
lines during the Battle of the Bulge and other times during 
his service in Europe, which the doctor believed began the 
veteran's now chronic stasis dermatitis.  (According to 
Dorland's Illustrated Medical Dictionary, 27th ed., at 452, 
stasis dermatitis is "an often chronic, usually eczematous 
dermatitis, which initially involves the inner aspect of the 
lower leg just above the internal malleolus and which later 
may involve the entire leg or portions thereof, characterized 
by edema, pigmentation, and commonly ulceration; it is due to 
venous insufficiency.")  Dr. D. M. opined that he did not 
think that the veteran's leg injuries were the main cause [of 
his stasis dermatitis]; however, they were clearly 
contributory to his current problems with stasis dermatitis 
with chronic discomfort in that area of his body.  He further 
stated that the veteran had also fractured three metatarsals 
in his left foot immediately prior to induction into military 
service during World War II.  Due to his patriotism, he had 
failed to report any of his chronic pain syndromes in his 
left foot, but now he had severe arthritis in that foot, 
causing him to have difficulty walking.  Dr. D.M. further 
stated that he believed that this was also service connected 
in regard to the amount of walking that he did during his 
service during World War II.

In an October 2002 medical statement of Dr. S.G., she writes 
that she had been the veteran's primary care physician for 
many years.  She stated that the veteran suffered from 
dermatitis of the lower extremities and from pain in the left 
foot, which she believed was partially related to the 
veteran's military service.  Dr. S.G. further stated that 
there was no question that other more recent medical problems 
(congestive heart failure and chronic lung disease) also 
played a part, but that the veteran did sustain skin injuries 
to the legs during the Battle of the Bulge during his service 
in Europe which contributed to his stasis dermatitis.  In 
addition, he had fractured his left foot prior to his 
military service but then did a great deal of walking during 
his period of service.  Dr. S.G. opined that the stress to 
the [then] recently fractured foot caused by the amount of 
walking he did now played a part in his severe arthritis in 
the foot.

On VA examination for compensation purposes in January 2003, 
the veteran reported that while he was in the Army during 
World War II he climbed a lot of poles and trees and worked 
helping to string telephone wire.  During that time he always 
had an abrasion on his anterior lower left and right legs.  
With time, the abrasions developed into a scar, and have 
since developed into stasis dermatitis as a result of poor 
circulation.  In addition, he reported that he ran over his 
foot about a year before going on active duty in 
approximately 1942 while working on a tractor.  He stated 
that he was placed in a cast for about three to four weeks.  
He further stated that when he entered the military he did 
not mention the history of his foot fracture because he was 
afraid he would not be able to get in, and it had not caused 
him much pain.  He reported that over the years since the 
1940's he would get an occasional pain in the left foot after 
walking or exerting himself.  The diagnostic impressions were 
history of abrasions of the left and right lower legs with 
visible scar and predominant symptoms of stasis dermatitis.  
In the examiner's opinion, the majority of the veteran's 
symptoms were related to his stasis dermatitis.  He did not 
believe that the scar had caused the stasis dermatitis, but 
that it was reasonable that the scar had made it more 
difficult to control the stasis dermatitis.

In conducting the clinical evaluation, the examiner found 
that the veteran had hyperpigmented areas along the anterior 
tibia consistent with stasis dermatitis, as well as a very 
faint, non-raised, minimally palpable scar along the left and 
right anterior tibia consistent with his history of having a 
chronic scar as a result of climbing poles and trees in the 
1940's.  Examination of the left foot revealed slight 
palpable bony deformity along the third and fourth 
metatarsals.  There were no other deformities of the foot.  
The diagnostic impressions were history of fracture of the 
metatarsals of the left foot prior to active duty; no history 
of injury since then, mild degenerative changes on X-ray, and 
complaints of occasional pain.  The examiner's impression was 
that there was no obvious evidence that the veteran's service 
had caused any progression of his foot fracture, and he 
stated that he had no reason to think that it was not healed.

A VA outpatient treatment report dated in February 2003 
reveals the veteran's complaints of left foot pain.  The 
diagnosis was foot pain, likely degenerative joint disease 
with exacerbations due to stasis/edema.  There was no current 
edema.  

At the September 2003 videoconference hearing, the veteran 
testified that when he went over to England he was one of 
three truck drivers who hauled supplies for a battalion.  
Hearing Transcript (Tr.), pp. 5-6.  He eventually graduated 
to lineman.  It was during the Battle of the Bulge that he 
probably had most of the problems with his legs, because he 
spent three days and three nights climbing in the dark.  He 
stated that he had strung wire for the First Army 
Headquarters.  Tr., p. 6.  He climbed poles and trees, and 
his legs had gotten skinned-up pretty bad.  He stated that 
even now he could not keep the skin on his legs; they would 
always scab.  He reported that he had broken his foot about 
eight months before he went into the service.  Tr., p. 7.  
Sometimes in training, when he would go to take a step he 
would fall flat on his face.  He never went into sick call 
for those things while he was in the service.  But, his foot 
gave him a bad time while he was in the service.  Since that 
time, he could hardly walk on his foot.  He reported that his 
legs would swell.  Tr., p. 8.  He stated that his foot had 
been run-over by a tractor and he was treated subsequently at 
St. James Hospital with a cast for two or three weeks.  He 
removed the cast himself and he stated that he had taken it 
off too soon.  Tr., pp. 9-10.  He reported that both feet had 
bothered him when his feet had been examined [by VA].  He 
stated that his feet were numb all the time.  Tr., p. 14.  

II.  Legal Analysis

A.  Preliminary Matter: Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, of the evidence needed to support his claims, 
and that he should submit medical evidence which will support 
his claim, in correspondence from the M&ROC dated in February 
2002.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The Board concludes that the notifications received 
by the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  In fact, at his September 2003 videoconference 
hearing, when asked whether there was any additional 
documentary evidence to be submitted, the veteran answered in 
the negative.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

B.  Discussion

The veteran is seeking entitlement to service connection for 
disorders of the legs and left foot.  He essentially contends 
that a current disorder of his legs is as a result of 
climbing poles and trees while performing duties as a lineman 
during World War II; and that a left foot injury that 
occurred prior to entering service worsened during his period 
of service.

Under applicable law, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury suffered, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2003);  Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Moreover, the fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claimant who served during a period of war is presumed to 
be in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  However, the 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  Id.

1.  Disorder of the Legs

The service records are devoid of any mention of the 
veteran's claimed bilateral leg disorder during his period of 
service.  Moreover, as will be clarified below, there is no 
competent medical evidence of a relationship between the 
veteran's currently claimed leg disorder of stasis dermatitis 
and any alleged in-service leg injuries.  Therefore, service 
connection for the claimed leg disorder must be denied.

In support of his claim, the veteran has proffered the 
opinions and statements of Drs D.M. and S.G., wherein they 
proposed that a nexus exists between the veteran's currently 
diagnosed leg disorder and an alleged incurrence in service.  
The Board must point out, in this regard, that an opinion by 
a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of SMRs, is 
not competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  A medical opinion based upon speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the claimant's 
history, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  A medical opinion based upon an inaccurate factual 
premise is similarly not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998); Leshore v. Brown, 8 Vet. App. 406 
(1995). 


While Drs. D.M. and S.G. have both examined and treated the 
veteran as his health care providers, their opinions 
regarding the etiology of his claimed leg disorder are not 
probative in this instance, because they are based solely 
upon the history provided to them by the veteran.  Dr. D.M. 
opined that injuries to the skin on the veteran's legs from 
climbing poles during service began his now chronic stasis 
dermatitis, or clearly contributed to the current problems 
with stasis dermatitis.  Dr. S.G. notes that the veteran did 
sustain skin injuries to the legs during service, which now 
contribute to his stasis dermatitis.  Neither of the 
physicians offers a rationale for his or her conclusion, and 
it is clear they did not undertake review of the veteran's 
service records, but based their premises of the alleged in-
service injury to the veteran's legs solely upon the 
veteran's statements to them.  The Board points out that the 
filtering of the veteran's account of injuries to his legs 
during his military service through his physicians does not 
transform those accounts into competent medical evidence, or 
an accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.

The Court has specifically held that "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  See 
Leshore v. Brown, supra, at 409; Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Any such medical conclusion would lack 
probative value.  See also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Consequently, the Board finds the opinions of 
Drs. D.M. and S.G. are not competent for establishing a 
relationship between the veteran's currently claimed leg 
disorder and the alleged injuries to the legs in service.

On the other hand, as noted earlier, the VA examiner found 
that stasis dermatitis was the predominant symptom of the 
claimed leg disorder and he did not believe that the scar, 
allegedly developed as a result of injuries to the legs in 
service, caused the stasis dermatitis.  The Board gives more 
weight to the opinion of the VA examiner, because the 
examination and review of the evidence was conducted for the 
specific purpose of determining the cause of the claim leg 
disorder, to include evaluating the results of "scratches" 
while climbing telephone poles during World War II and 
complications resulting therefrom.  In addition, the VA 
examiner provided an explanation for his findings, as opposed 
to Drs. D.M. and S.G., who did not fully evaluate the 
veteran's legs or provide a rationale for their conclusions.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (table), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rational basis for doing 
so is given).

The Board has weighed the evidence for and against the 
veteran's claim for service connection for a leg disorder, 
and concludes that the opinion of the VA examiner is afforded 
more weight than the opinions and statements of the private 
physicians, who do not provide a basis for the opinions, who 
indicate that the veteran's current leg disorder is due to 
injuries to his legs that originated in service.

Furthermore, the Board finds that the record contains no 
indication of a chronic leg disorder in service, or 
continuing symptomatology after service.  Rather, the records 
show the onset of a leg disorder many years after his 
separation from service.  See Savage, supra.

The Board finds that the veteran's claimed leg disorder is 
not related to any disease or injury he incurred during his 
active military service, and that he is not entitled to 
service connection for a disorder of the legs.

2.  Left Foot Disorder

The veteran contends that an injury to his left foot prior to 
entering the military was aggravated during his military 
service.  The record of the veteran's examination upon 
entrance into the service does not mention a left foot 
disorder of any kind.  In fact, findings from an examination 
of the feet at that time were reported to be normal.  Since 
there were no defects, infirmities, or disorders of the 
veteran's left foot noted at entrance into service, he is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service.  See 38 U.S.C.A. §§ 1111; 
38 C.F.R. § 3.304(b).  However, clear and unmistakable 
evidence that a disability existed before service will rebut 
the presumption.  Id.  




Here, the veteran submitted written statements and testified 
at his videoconference hearing that, prior to entering 
service, his left foot was injured and broken when it was run 
over by a trailer.  He stated that he had received treatment 
at St. James Hospital.  Records received at the M&ROC from 
St. James Hospital do not show treatment for a left foot 
injury in the 1940's.  At the videoconference hearing, the 
veteran indicated that he would attempt to obtain records of 
the foot injury from St. James Hospital.

At the request of the veteran and his representative, the 
undersigned held the record open for 30 days after the 
videoconference hearing, for the purpose of allowing him to 
obtain those records.  However, there has been no response 
from the veteran with respect to those records.  In the 
absence of clinical evidence contemporaneous to his 
enlistment examination or the alleged pre-service injury, the 
veteran's reported history of a left foot injury does not 
constitute a notation of such injury at service entrance.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
veteran's feet were found to be physically normal at 
induction.  Therefore, without discounting his testimony as 
to the pre-service injury, by law his left foot is presumed 
to have been of sound condition at entrance into service, and 
the presumption of soundness cannot be rebutted absent clear 
and unmistakable evidence to the contrary.  See Miller v. 
West, 11 Vet. App. 345 (1998).  Accordingly, in light of the 
standard of proof presented above, the Board notes that the 
presumption is not rebutted.  Therefore, the question becomes 
whether a left foot injury was incurred in service.

Based upon the record before the Board, the no medical 
evidence fails to denote the service incurrence of a left 
foot disorder.  Both Drs. D.M. and S.G. make reference to a 
fractured left foot prior to military service, which they 
said had become arthritic due to the amount of walking the 
veteran performed during military service.  However, their 
statements were made many years remote from service, and the 
SMRs clearly show that examination of the veteran's feet at 
induction into military service and discharge from service 
was normal.  

There are no medical records in service of any findings of a 
disorder of the veteran's left foot.  On post-service VA 
examination in January 2003, the examiner indicated that 
there was no history of an injury to the veteran's left foot 
during service.  

Notably, there is no objective medical evidence of 
complaints, treatment, or diagnosis of a disorder associated 
with the veteran's left foot until October 2001, when he 
complained of pain in the left foot during a visit with Dr. 
S.G.  In addition, in November 2001 Dr. S.G. mentioned in a 
medical statement that the veteran was also having some 
problems with his feet.  Those indications of a possible left 
foot disorder were made more than fifty-five years after the 
veteran's discharge from service; and there is no 
demonstrated continuity of symptomatology shown for a left 
foot disorder.  See Savage, supra.

Thus, based upon the foregoing, a left foot disorder was not 
incurred in or aggravated by military service, and the 
veteran's claim for service connection for that disorder must 
be denied.  Moreover, even if it were concluded that a left 
foot disorder pre-existed service, the lack of any mention at 
all during service would preclude a finding that it was 
aggravated, or permanently worsened, in service.

The Board has no doubt that the veteran is sincere in his 
belief that his disorders of the legs and of his left foot 
are related to service.  However, it is well established 
that, as a layman, he is not considered capable of opining, 
no matter how sincerely, as to the nature or etiology of his 
claimed disorders.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed leg and left foot disorders are related to 
his period of service.  Thus, the preponderance of the 
evidence is against granting service connection for disorders 
of the legs and left foot.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a bilateral leg 
disorder is denied.

Entitlement to service connection for a left foot disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



